I concur in the reversal of the judgment and in remanding the case for a new trial. I do not concur in the holding *Page 8 
affirming the ruling of the court below excluding the proffered testimony of the witness Blair. The material matter in such respect was as to whether it was reasonably necessary, in the operation of the engine with due care, and under the circumstances disclosed by the evidence, to emit steam as was done at the time in question, and to the extent and in the manner the steam under the circumstances was emitted. On the record, and on the showing that the mechanism and operation of the engine at the time in question so far as it related to the subject involved — the emission of steam — were not materially different from locomotive engines operated by the witness and with which he was familiar, and in such particular were not materially different from stationary engines frequently operated by the witness before and since he left the service of the railway company, I think the witness was shown to be sufficiently qualified to answer, if not all, at least some of the questions propounded to him to which objections were made and sustained. In my view, and as disclosed by the record, the objections and rulings made in such particular involved mere weight of the proffered testimony, and not the competency of the witness.